Citation Nr: 1409153	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  03-29 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating higher than 20 percent prior to October 16, 2013 and higher than 40 percent from October 16, 2013 for residuals of a fractured right humerus.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to April 1958. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a July 2003 rating decision, the RO increased the rating for the right humerus to 20 percent, effective December 2001.  Thereafter, jurisdiction of the case was transferred to the RO in Phoenix, Arizona.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2007 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In September 2007, the Board denied entitlement to a rating in excess of 20 percent for residuals of a fractured right humerus.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court issued an order that granted a Joint Motion for Remand (JMR), vacated the Board's September 2007 decision, and remanded the matter to the Board for action in compliance with the motion.

In August 2009, the Board remanded the matter for additional development.  In August 2010, the Board determined that a disability rating in excess of 20 percent was not warranted for residuals of a fractured right humerus.  A separate 10 percent evaluation was granted for a right elbow strain with limitation of motion, and entitlement to TDIU was remanded back to the RO.

Again, the Veteran appealed the Board's decision to the Court.  In September 2011, the Court vacated the Board's August 2010 decision and remanded the matter to the Board.  In April 2012, the Board remanded this issue to the RO to evaluate whether the Veteran was entitled to an increased rating on an extraschedular basis.  In July 2013, the RO determined that the Veteran's claim did not present such an exceptional case as to warrant extra-schedular consideration.

In September 2013, the claim was again before the Board and remanded for updated records and a current VA examination.  As the requested development has been completed, this case is once again before the Board.

In a November 2013 rating decision, the RO increased the Veteran's evaluations for residuals of a fractured right humerus to 30 percent and for a right elbow strain with limitation of motion to 40 percent, both effective October 16, 2013.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).   As such, the Veteran's claim for an increased rating remains on appeal, as the current evaluation for residuals of a fractured right humerus is not the maximum available during all periods pertinent to the present appeal.  Accordingly, the issue on the caption page has been adjusted to reflect these evaluations on appeal.  The Board notes that, while the Veteran's right elbow strain with limitation of motion is not the highest evaluation for that disability, the Veteran has not expressed dissatisfaction with that decision and that issue is not presently under the jurisdiction of the Board, as the original appeal stems from the residuals of the fractured right humerus only, and, as such, no further discussion shall ensue.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On and after December 31, 2001 and prior to October 16, 2013, the Veteran's service-connected residuals of a fractured right humerus have been manifested by functional loss due to pain, a limitation of flexion at most to 80 degrees, limitation of extension to15 degrees, and limitation of abduction to 65/70 degrees.

2.  On and after October 16, 2013, the Veteran's service-connected residuals of a fractured right humerus have been manifested by a limitation of flexion to at most 40 degrees, limitation of abduction to 50 degrees, with functional loss of less movement than normal, weakened movement, excess fatigability, incoordination and atrophy of disuse, as well as ankylosis of abduction between 60 and 25 degrees.

3.  The schedular ratings for the Veteran's residuals of a fractured right humerus are adequate.


CONCLUSIONS OF LAW

1.  On and after December 31, 2001 and prior to October 16, 2013, the criteria for a rating in excess of 20 percent for residuals of a fractured right humerus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202 (2013).

2. On and after October 16, 2013, the criteria for an evaluation of 40 percent for residuals of a fractured right humerus, but no higher, are met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in January 2002, March 2004, March 2006, and September 2009, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in a statements of the case (SOCs) dated July 2003 and March 2004, and supplemental statements of the case (SSOCs) dated June 2006, March 2007, April 2009, April 2010, February 2012, July 2013, and November 2013.  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration  (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Copies of the Veteran's SSA records have also been associated with the claims file.  VA provided the Veteran with adequate medical examinations in February 2002, December 2009, January 2011, and October 2013.  The examinations were adequate because they contained a history obtained from the Veteran and thorough clinical examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an increased evaluation for his service-connected residuals of a fractured right humerus, and the Veteran and his witness volunteered his subjective symptoms and employment history during the period under consideration.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives with regard to the issue of an increased evaluation for residuals of a fractured right humerus.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's residuals of a fractured right humerus is currently rated as 20 percent disabling from December 31, 2001 to October 15, 2013 and 30 percent disabling from October 16, 2013 under the diagnostic codes for ankylosis of scapulohumeral articulation, arm limitation of motion, and other impairment of humerus in accordance with the General Rating Formula for Schedule of Ratings-Musculoskeletal (Shoulder and Arm).  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, and 5202.   

Because the Veteran is right arm dominant, the right shoulder disability is evaluated as a major joint. 

Under Diagnostic Code 5200, ankylosis of the scapulohumeral joint warrants a 30 percent evaluation for favorable ankylosis, a 40 percent evaluation for intermediate ankylosis between favorable and unfavorable, and a 50 percent evaluation for unfavorable ankylosis.  Favorable ankylosis is noted as abduction to 60 degrees, can reach mouth and head.  Id. 	Unfavorable ankylosis is noted as abduction limited to 25 degrees from the side.  Id.

Diagnostic Code 5201 provides a 20 percent rating when arm motion is limited to shoulder level, a 30 percent rating when arm motion is limited to midway between the side and shoulder, and a 40 percent rating when arm motion is limited to 25 degrees from the side. 

Normal range of motion of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2013).  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003). 

Under Diagnostic Code 5202, recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 30 percent evaluation.  Fibrous union of the humerus warrants a 50 percent evaluation. 

The words "slight", "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Background

The Veteran contends that his right shoulder disorder is more severe than the current 20 percent and 30 percent disability ratings. 

Historically, service connection for dislocation of the right shoulder was established in a November 1990 rating decision.  A noncompensable rating was assigned under Diagnostic Code 5202. 

The Veteran's current claim for an increased rating for the right shoulder disability was received in December 2001. 

VA outpatient treatment records dated from 1999 to 2000 show that the Veteran sought ongoing treatment for his right shoulder.  In a May 1999 treatment record, it was noted that the Veteran had decreased range of motion in the shoulders, especially with internal and external rotation. 

A December 2000 letter was received from C. J. Yoon, M.D.  Dr. Yoon reported treating the Veteran earlier that month and that an MRI of the right shoulder was done which showed full thickness of the rotator cuff tear which had calcified.  Dr. Yoon noted that the Veteran continued to complain of severe pain in the right shoulder and that he had limited range of motion.  It was also noted that the Veteran complained of tingling and numbness in both upper extremities which comes and goes.  Examination of the Veteran's right shoulder revealed limited range of motion of abduction and external rotation.  Severe tenderness was noted in the subdeltoid bursa area and supraspinatus tendon area. 

In a January 2001 letter, Dr. Yoon reported further evaluating the Veteran for his right shoulder disability that same month.  Examination of the right shoulder revealed that range of motion was slightly limited with tenderness in the biceps grooves. 

On VA peripheral nerves examination in February 2002, the Veteran reported that he experienced numbness and tingling in his right arm.  He stated that he had difficulty with holding on to things with his hands, especially the right hand.  He indicated that he had difficulty with buttoning his shirt, combing his hair or lifting his arm above his shoulder.  Motor examination revealed atrophy in the small muscles of the hand, right slightly greater than the left.  There was also weakness in the finger abductor and adductors in both hands, right slightly greater than the left.  It was noted that there might be some mild weakness in the right wrist extension compared to the left wrist extension.  The right hand took on a claw-like posturing. Reflexes were diminished throughout.  The sensory examination failed to reveal any nerve root distribution-type sensory loss.  There was some diffuse numbness in the right hand in a non-peripheral nerve or dermatomal distribution.  The assessment included right humerus fracture with no residuals.  The examiner noted that there was no evidence of any nerve damage.  The examiner further determined that the veteran's claw-like appearance of the right hand and mild carpal tunnel syndrome were not related to his right humerus fracture. 

On VA orthopedic examination in February 2002, the Veteran complained of intermittent pain involving his proximal arm and his shoulder.  He was able to perform activities of daily living without limitation, but he occasionally used a cane.  He was currently retired but he previously worked in construction.  Physical examination of the right shoulder revealed forward flexion to 130 degrees with pain at 130 degrees.  Extension was to 35 degrees further limited by pain at 35 degrees.  Internal rotation was to 45 degrees with pain at 45 degrees.  External rotation was to 50 degrees with pain at 50 degrees.  Abduction was to 135 degrees with pain at 235 degrees and adduction was to 40 degrees with pain at 40 degrees.  Examination of the right humerus revealed no appreciable joint deformities but there was moderate tenderness to the deep palpation over the anterior, posterior and lateral aspect of the right humerus in comparison to the left.  The diagnosis included comminuted fracture of the right humerus in the past with normal x-ray and no residuals. 

VA outpatient treatment reports dated in 2004 show that the Veteran continued to complain of right shoulder pain.  A March 2004 EMG consultation revealed evidence of sensory motor peripheral neuropathy of both hands.  In an April 2004 treatment report, the examiner concluded that the Veteran's humerus fracture was well-healed and in satisfactory position.  The examiner did not believe that the Veteran's current neurological problems were related to the fracture since it is symmetrical with the other side. 

An August 2005 letter was received from T. C. Edwards, D.O. Dr. Edwards reported that the Veteran has been a patient for the past two years and at this point was requesting a reevaluation and possible increase in disability relative to progressive inability to use his right arm and hand.  The Veteran felt that his problem was progressing. Dr. Edwards reported that the Veteran was having trouble writing, eating, and that he has virtually no grip.  He also reported problems with bathing and difficulty with maintaining personal hygiene because of the inability to use the hand.  Dr. Edwards concurred with Veteran and felt that he should be reevaluated. 

A May 2006 private medical record from K.E. Root, D.O., indicates that a right upper extremity peripheral nerve injury is probably a medical cord traumatic brachial plexopathy which occurred during military service.  Dr. Root also stated that the claw-hand contracture deformity of the right hand dates from the traumatic injury (fractured humerus) during military service. 

The Veteran underwent a VA orthopedic examination in December 2009.  He reported that he has not undergone any surgery for his right shoulder.  He stated that his right shoulder hurts daily and that it is severe.  He denied any flare-ups. Examination of the right shoulder revealed no tenderness to palpation.  Range of motion study was completed only twice due to complaints of pain.  Flexion was to 80 degrees.  Extension was to 15 degrees.  Abduction was to 65 and 70 degrees.  Internal rotation was to 40 degrees and external rotation was to 60 degrees.  The diagnosis was right humerus healed fracture with minor functional impairment.  There was no weakness, fatigability or incoordination.  In addition, the Veteran was diagnosed with right shoulder strain with moderately severe functional impairment.  There was no weakness, fatigability or incoordination.  He was also diagnosed with right elbow strain with moderately severe to severe functional impairment.  There was no gross weakness, fatigability or incoordination.  The examiner noted that the right shoulder and right elbow are involved joints subsequent to the residuals of the fractured right humerus. 

The Veteran also underwent a VA neurological examination in January 2010.  He was diagnosed as having severe predominately axonal sensorimotor polyneuropathy and mild hemiparesis and hemisensory loss most likely from a small, old left subcortical stroke.  The examiner commented that the neurological impairments following a humerus fracture are seen immediately after the fracture and after any stretch or compression of the surrounding nerves and plexus.  The examiner stated that the neurological impairments do not appear or progress decades later at the wrist (carpal tunnel syndrome) or at the cervical spine and produce a claw-hand.  In addition, the examiner stated that there is electrophysiologic evidence of severe polyneuropathy which affects nerves other than those in the right upper extremity.  She opinioned that since diabetes is the most common cause of peripheral neuropathy and since the Veteran is diabetic; it is likely contributing to the progression of the neuropathy.  It was also noted that the Veteran's physical examination was consistent with mild right hemiparesis and hemisensory loss from a small left subcortical lesion in the brain, most likely an old lacunar stroke.  It was concluded that there are likely at least two separate problems affecting the right upper extremity.

The Veteran was provided with an additional VA orthopedic examination in January 2011.  The Veteran was diagnosed with rotator cuff arthropathy of the right shoulder.  Imaging revealed osteoporosis.  The examiner opined that he Veteran's right shoulder disability, in itself, did not preclude the Veteran from gainful employment. Gainful employment, however, would be difficult in light of the Veteran's age and stooped posture.  In January 2012, the examiner further clarified that the Veteran's right shoulder disability significantly limited the Veteran from securing gainful employment because there was significant limitation with regards to lifting and repetitive use.  Sedentary employment, however, would not be affected.

In a July 2013 memorandum, the AMC determined that the totality of the evidence did not support the contention that the Veteran's service-connected residuals of a fractured right humerus was so exceptional or unusual as to render the use of the regular Schedule standards impractical.  In support, the AMC noted that the Veteran had not received surgery or any extended hospital stays as a result of his residuals of a fractured right humerus.  Furthermore, it was noted that, while this disability significantly impacted the Veteran's ability to perform physical labor, it did not prevent sedentary tasks.  The Veteran's overall functional impact was moderately severe.  As such, the impacts of this condition were not found to be such that the limitations were not already contemplated by the existing rating criteria.

The Veteran was provided with an additional VA orthopedic examination in October 2013.  The Veteran was diagnosed with an old healed fracture of the middle, distal humerus.  The Veteran reported symptoms of pain and flare-ups, but was unable to articulate the particular manifestations of such flare-ups.  Range of motion testing revealed a flexion of 40 degrees and an abduction of 50 degrees.  There was no pain noted with motion.  After repetition, there was no additional pain or loss of motion.  The examiner noted functional loss of less movement than normal, weakened movement, excess fatigability, incoordination and atrophy of disuse.  The Veteran had localized pain or tenderness upon palpation of the shoulder.  Muscle strength was 4/5 on both flexion and abduction.  The examiner also noted ankylosis of abduction between 60 and 25 degrees.  The examiner opined that the Veteran's condition impacted his ability to work in limiting heavy lifting, no overhead work, and no repetitive use.  Sedentary work was noted as not affected.

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for the service-connected right shoulder disability prior to October 16, 2013. 

Findings from a February 2002 VA examination showed that flexion of the right shoulder was to 130 degrees, abduction was to 135 degrees and external rotation was to 50 degrees.  Furthermore, internal rotation was to 45 degrees, extension was to 35 degrees and adduction was to 40 degrees.  These range of motion findings do not indicate that the motion of the right arm is limited to between the side and shoulder level as is necessary for a higher evaluation.  Furthermore, there was no indication of ankylosis to warrant a higher evaluation.

Range of motion of the right shoulder had decreased on VA examination in December 2009.  Flexion was to 80 degrees, extension was to 15 degrees and abduction was to 65 and 70 degrees.  Internal rotation was to 40 degrees and external rotation was to 60 degrees.  However, these findings still do not indicate that the motion of the right arm is limited to between the side and shoulder level as is necessary for a higher evaluation and do not warrant a rating higher than 20 percent under Diagnostic Code 5201.  Again, there was also no showing of ankylosis.

The other diagnostic codes addressing the shoulder that allow for a rating higher than 20 percent do not apply. The medical evidence does not show ankylosis of the scapulohumeral articulation under Diagnostic Code 5200. 

The medical evidence does not show malunion of the humerus or any present recurrent dislocation at the scapulohumeral joint with frequent episodes of guarding of all arm movements as contemplated under Diagnostic Code 5202. 

The Board has also considered the functional impairment which can be attributed to pain and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a higher evaluation is not warranted on the basis of additional functional loss due to pain and weakness.  The Veteran's reports of pain and weakness have been considered. 

Moreover, with respect to any neurological impairment, the January 2010 VA examiner noted that any neurological impairment following a humerus fracture are seen immediately after the fracture and do not appear and progress decades later. The examiner concluded that any such neurological impairment that the Veteran may be experiencing is most likely due to evidence of a small stroke on the left side of the brain and from peripheral neuropathy due to his diabetes.  Thus, the Board finds that a separate or higher rating under the diagnostic codes for nerve damage/paralysis is not warranted. 

The Board finds that the Veteran warrants an evaluation of 40 percent from October 16, 2013.  This is because the medical evidence of record shows that the Veteran's residuals of a fractured right humerus showed an indication of intermediate ankylosis.  The Schedule defines intermediate ankylosis as articulation between favorable, abduction to 60 degrees, and unfavorable, abduction to 25 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  The October 2013 VA examiner found that the Veteran had ankylosis between 60 and 25 degrees.  As such, in accordance with the criteria of the Schedule, the Veteran is entitled to a 40 percent evaluation from October 16, 2013, the date of the examination in which such findings first occurred.  Id.

The Board finds, however, that a 50 percent evaluation is not warranted at any time during the relevant appeal period.  In accordance with Diagnostic Codes 5200 and 5202, a rating of 50 percent is assigned for a showing of unfavorable ankylosis, articulation of abduction limited to 25 degrees or a fibrous union of the humerus.  The medical evidence of record has not at any time pertinent to the present appeal shown the presence of unfavorable ankylosis or a fibrous union for the residuals of a fractured right humerus.  Accordingly, the medical evidence of record demonstrates that a 50 percent evaluation is not warranted.

The Board also finds that a 60 percent evaluation is not warranted at any time during the relevant appeal period.  In accordance with Diagnostic Code 5202, a rating of 60 percent is assigned for a showing of nonunion of the humerus.  The medical evidence of record has not at any time pertinent to the present appeal shown the presence of a nonunion for the residuals of a fractured right humerus.  Accordingly, the medical evidence of record demonstrates that a 60 percent evaluation is also not warranted.

Last, the Board finds that an 80 percent evaluation, the highest available for a non-amputated shoulder and arm, is not warranted at any time during the relevant appeal period.  In accordance with Diagnostic Code 5202, a rating of 80 percent is assigned for a loss of the head of the humerus.  The medical evidence of record has not at any time pertinent to the present appeal shown the presence of a loss of the head for the residuals of a fractured right humerus.  Accordingly, the medical evidence of record demonstrates that an 80 percent evaluation is also not warranted.

The Board also finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  To this effect, the Board had also previously requested the AMC to consider submitting a request to the Director of Compensation Services.  However, in a July 2013 memorandum, the AMC determined that extraschedular consideration would not be warranted based upon the facts of the Veteran's claim.  The symptoms of pain, loss of motion, and ankylosis are expressly contemplated by the rating schedule, which provides for the evaluations of 20 percent and 40 percent respectively assigned for various periods of his appeal.  At his VA examinations, it was noted that the degree of impairment experienced by the Veteran due to his right shoulder symptoms was significant with regard to physical tasks, particularly lifting, overhead work, and carrying, but did not note any greater difficulty in other areas.  Moreover, there are no extraordinary factors such as repeated surgeries, hospitalizations or marked interference with employment.  There is no evidence that the Veteran has ever been hospitalized during the relevant time period for his right shoulder.  While the Veteran does have significant interference from certain types of physical employment, not all types of employment, to include sedentary, were found to be precluded.  The Veteran would still be able to work in certain capacities.  


ORDER

Entitlement to a rating higher than 20 percent prior to October 16, 2013 for residuals of a fractured right humerus is denied.

Subject to the controlling laws and regulations applicable to payment of monetary benefits, entitlement to an increased evaluation of 40 percent, but not more, for service-connected residuals of a fractured right humerus, for the period from October 16, 2013, is granted.


REMAND

The Veteran seeks entitlement to TDIU.  He asserts that the symptoms of his service-connected shoulder and elbow conditions make it so that he cannot work.

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an addendum opinion that addresses the Veteran's use of medications to treat his service-connected disabilities and their subsequent effect on his employability in accordance with the original September 2013 remand directives.  See Stegall, 11 Vet. App. at 271 (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  

In the September 2013 remand, the Board previously requested that the examiner should list any side effects the Veteran has from the medications taken for his service-connected disabilities, and identify all side effects that affect his ability to obtain and/or retain a substantially gainful occupation.  However, the results of the November 2013 VA orthopedic examination do not appear to have taken all reported instances of medication interference into consideration when formulating the opinion regarding the Veteran's employability.  The examiner noted that the Veteran took hydrocodone to treat his shoulder and elbow and stated that the Veteran reported no side-effects.  However, the Board notes that the Veteran has asserted that the medication he takes for his service-connected disabilities interferes with his ability to work. See January 2011 Form 21-8940.   This statement would have also been available to the examiner via the claims file review he indicated was performed.  

A VA examination is inadequate where a VA examiner ignores the veteran's lay statements of record.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the AMC must request an addendum opinion to the October 2013 VA examination in order to take this medication use into account, to include previous lay statements about such interference.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A.  § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for service-connected disabilities. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran's claims file should be returned to the examiner who conducted the October 2013 VA examination.   If that examiner is not available, then the Veteran's claims file should be forwarded to an examiner of like qualifications.  An in-person examination of the Veteran is not necessary, unless deemed so by the examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner must provide an addendum opinion in which notation is made of any side effects the Veteran has from the medications taken for his service-connected disabilities, and identify all side effects that affect his ability to obtain and/or retain a substantially gainful occupation.  This discussion should include previous lay statements from the Veteran regarding interference in his employability due to medication use, such as found in the January 2011 Form 21-8940.

An opinion should be provided as to whether it is at least as likely as not (i.e., 50 percent probability) that service-connected disabilities and medications prescribed therefor prevent the Veteran from obtaining or retaining a substantially gainful occupation.  Specifically, the examiner should describe what types of employment activities would be limited due to the Veteran's service-connected disabilities and any associated disorder, bearing in mind his entire social-medical history.

3. Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


